Citation Nr: 1206598	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-09 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He served in the Republic of Vietnam from February 1967 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent evaluation effective April 30, 2007, and denied service connection for skin cancer; and an August 2009 rating decision from the Cleveland RO, which denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In November 2007 and November 2009, the Veteran submitted notices of disagreement with the evaluation assigned for PTSD and the denial of TDIU.  He subsequently perfected his appeals in April 2008 and October 2010.

While the Veteran did request a video conference hearing on his October 2010 VA Form 9, in a subsequent telephonic communication in July 2011, he withdrew his request for a Board hearing.  A November 2011 letter afforded the Veteran another opportunity to request a hearing, but he did not respond to this letter.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The Board notes that the Veteran was initially represented in this appeal by Disabled American Veterans (DAV), after completing a VA Form 21-22 in April 2007.  However, in the same July 2011 telephonic communication, the Veteran indicated that he wished to revoke his power of attorney for DAV and to represent himself.  In a November 2011 letter, the Veteran was invited to appoint a new representative.  However, the Veteran did not respond to this letter or provide a new VA Form 21-22.  Accordingly, the Board recognizes that the Veteran is no longer represented in his appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to depression, panic attacks monthly or less, impairment in sleep, irritability, intrusive recollections, and hypervigilance.

2.  The Veteran is service connected only for PTSD, evaluated as 50 percent disabling.

3.  The Veteran's service-connected disability is not of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for the assignment of a total disability rating based on individual unemployability are not met, including on an extraschedular basis.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claims, a letter dated in June 2007 (and, as to the TDIU claim, a letter dated in February 2008) fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, the June 2007 and February 2008 letters informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA examination reports, and VA treatment records are in the file.  The Veteran has at no time referenced private treatment records or other outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with a VA examination for his service-connected PTSD most recently in March 2011.  The examination involved a review of the claims file and a thorough examination of the Veteran.  Therefore, the Board finds that the examination is adequate for determining the disability rating for the Veteran's service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The Board notes that an April 2011 VA treatment record indicates that the Veteran drank alcohol after returning from his March 2011 VA examination because it was so stressful and that this was unusual for him.  However, there is no indication that this demonstrates a worsening of his PTSD symptomatology or that it extended beyond this single circumstance.  As such, this single VA treatment record notation does not trigger the duty to provide a new VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. PTSD

The Veteran has been assigned a 30 percent initial evaluation under Diagnostic Code 9411 for his service-connected PTSD, effective April 30, 2007.  He seeks a higher initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).   A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

As referenced above, the Veteran most recently underwent a VA examination for his service-connected PTSD in March 2011.  At that time, the Veteran complained of depressed mood most days, low energy, poor sleep due to sleep apnea, mild problems with memory, attention, and concentration, panic attacks once every two months, distressing dreams, avoidance of crowds, feeling detached, and restricted affect.  He denied feelings of worthlessness or excessive guilt, poor appetite or recent weight changes, suicidal or homicidal ideation, hallucinations, and major problems with hygiene or self care.  He reported being independent in his activities of daily living and maintaining a close relationship with a friend, who he sees four to five times per week, a 42 year marriage, which he described as cold, and relationships with his four children, which he described as amiable but not close.  He indicated that he had some acquaintances from his PTSD therapy group and participated in social events through a veterans group two to three times per year, but denied any other relationships or formal social engagements.  The Veteran's friend even attended the VA examination with him.  The examiner observed that the Veteran was casually, cleanly, and appropriately dressed, alert and oriented, and had cooperative behavior and had good eye contact.  The Veteran demonstrated euthymic mood, congruent and appropriate affect, pressured speech rate with unremarkable volume and tone, and unremarkable thought process and content.  There were no signs of delusions, hallucinations, suicidal or homicidal ideation, or inappropriate behavior.  The examiner diagnosed the Veteran with PTSD and alcohol abuse, in remission, and assigned him a GAF score of 60.  She concluded that the Veteran's PTSD had a moderate impact on his social and occupational functioning, but did not render him unable to secure and maintain substantially gainful employment.  She explained that the evidence did not show that his PTSD symptoms prevented him from working in the past and that he did not endorse significant difficulty managing anger and irritability or verbal arguments with coworkers or supervisors.  Significantly, she noted that he voluntarily quit his last job.  She opined that, while his PTSD symptoms would likely have a mild to moderate impact on his occupational functioning if he were to return to work, it is less likely than not that he is unemployable.

The Veteran was previously examined for his PTSD in February 2009.  At that time, he complained of depression due to winter weather, significant stress anticipating any kind of activity, occasional panic attacks, intrusive memories, hypervigilance, irritability when out of the house, and difficulty sleeping and nightmares.  He denied psychiatric hospitalizations, suicidal or homicidal ideation, auditory or visual hallucinations, poor appetite or major changes in weight, or inability to perform activities of daily living.  He reported a 40 year marriage, which he described as better with his taking of psychiatric medication, friendly relationships with his three sons, a good relationship with his daughter, and a good relationship with his older sister.  Although he stated that he had no friends, he indicated that he attends church weekly, connects with military buddies via the internet and letter writing, attends military reunions, and goes to the gym every other day.  The Veteran reported quitting his last job after being reprimanded, but noted that his boss did not want him to quit.  The examiner observed that the Veteran was casually, cleanly, and adequately dressed, though his shirt had a hole in the sleeve from frequent wear.  He was alert and cooperative with good eye contact, oriented to time, place, and person, and demonstrated normal speech, good communication, broad and appropriate affect, and euthymic mood.  His thought process was unremarkable, although he showed a preoccupation with GAF scores, symptoms, and the rating process.  The examiner did not observe any signs of delusions or paranoid behavior or inappropriate behavior, other than some difficulty redirecting him away from discussing the rating process.  She diagnosed the Veteran with PTSD and alcohol abuse, in remission, and assigned him a GAF score of 60.  She concluded that his PTSD symptoms had a moderate impact on social and occupational functioning and a mild to moderate impact on his ability to maintain close relationships.  Although she noted that his once per month panic attacks, anxiety, and subjective memory problems may cause a mild decrease in efficiency and productivity and have a moderate impact on his ability to maintain employment, she concluded that it was less likely than not that he was unemployable.

The Veteran was first examined for his PTSD in August 2007.  At that time, he complained of irritability, feeling guilty, sleep disturbances, including a history of hitting his wife in his sleep, intrusive distressing recollections of Vietnam, depression, and hypervigilance.  He reported moving to a rural area to avoid interacting with others.  He indicated that he had been married for 38 years and had "excellent" relationships with his four children.  Although he denied having any friends, he reported being active in his church and participating in Vietnam veteran reunions, in addition to his familial relationships.  He also reported raising chickens and working on other projects.  The examiner observed that the Veteran was alert, oriented, cooperative, casually dressed, and well-kept with no impairment in thought processes or ability to communicate.  The Veteran demonstrated no signs of delusions, hallucinations, suicidal or homicidal ideation, obsessive thinking or ritualistic behavior, inappropriate behavior, or inability to independently perform activities of daily living.  The examiner diagnosed the Veteran with PTSD and alcohol abuse, in remission, and assigned him a GAF score of 60-65.  He concluded that the Veteran's PTSD symptoms would have a mild to moderate impact on his social and occupational functioning.

In addition to the VA examination reports, the medical evidence of record includes VA treatment records which are generally consistent with the VA examination reports.  VA treatment records reflected the same complaints noted in the VA examination reports and assigned GAF scores of 48 to 60.  Notably, a December 2009 VA treatment record indicates that the Veteran reported volunteering with a ministry and staying active with his family and at the gym.  The Board notes that a single January 2008 VA treatment record notes a GAF score of 35.  However, the symptomatology noted in that treatment record is consistent with the symptomatology noted in the other VA treatment.  Further, the Veteran has been afforded two VA examinations since the time of this treatment record.  The February 2009 examiner noted the low GAF score and concluded that the Veteran's PTSD symptoms were currently mild to moderate.

The medical evidence also includes SSA records, including a disability report.  The disability report noted that the Veteran had moderate restriction of activities of daily living and difficulty in maintaining social functioning, marked difficulty in maintaining concentration, persistence, or pace, markedly compromised sustainability and stress tolerance, and one to two episode of decompensation.  These records were considered by the March 2011 VA examiner in rendering her opinion on employability.

In addition to the medical evidence, the record includes lay statements from the Veteran and his wife.  These statements reiterate the Veteran's complaints of mood, difficulty working, and are consistent with the medical evidence of record.  Significantly, November 2007 and April 2008 statements from the Veteran reference friends and family relationships and indicate that he has felt less stress and more ability to concentrate on repairing his family relationships since he quit his last job.

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity.  Specifically, the Veteran has anxiety, depression, panic attacks monthly or less, impaired sleep, hypervigilance, intrusive thoughts, and avoidant behavior which result in few or no close friendships or relationships other than with his family and one close friend.  These symptoms have resulted in difficulty in establishing and maintaining effective work and social relationships and disturbances in mood.  Additionally, his GAF scores, with one exception discussed above, were rated at 48-65, indicating mild to moderate to serious symptoms or mild to moderate to serious difficulty in social, occupational, or school functioning.  See DSM-IV at 44-47.  The Board notes that the medical evidence shows mostly GAF scores indicating moderate symptoms with only two instances of GAF scores below 51, showing serious symptoms or impairment.  This level of severity equates to the symptoms set forth in the criteria for a 50 percent rating.  Accordingly, the Board finds that his symptoms more closely approximate a 50 percent rating for PTSD during the entire appeal period.

However, although a higher initial rating is warranted, the evidence of record does not reflect symptomatology of PTSD that would meet the criteria for a rating in excess of 50 percent for any period of time during the pendency of this claim.  While the evidence of record demonstrates difficulty in establishing and maintaining effective work and social relationships, it does not reflect an inability to establish and maintain effective relationships.  Specifically, the Veteran has reported maintaining a 42 year marriage, relationships with his children and sister, a close friendship, and more casual friendships with fellow veterans and church members.  Additionally, there is no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  As such, a higher rating of 70 percent is not warranted.  Further, the evidence does not reflect even more serious symptoms, such as persistent delusions or hallucinations or persistent danger of hurting self or others, to warrant a rating of 100 percent.

Additionally, the Board notes that there is no indication in the evidence of record that the Veteran's symptomatology warranted other than the currently assigned 50 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that a rating of 50 percent for PTSD is appropriate for the entire period of the appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 50 percent disability rating for PTSD contemplate his symptoms, including occupational and social impairment, depression, anxiety, and sleep impairment.  Further, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

B. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2011).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The Veteran is service connected for PTSD, evaluated as 50 percent disabling.  As this is his sole service-connected disability, his overall rating is also 50 percent.  The Veteran does not have a single service-connected disability ratable at 60 percent or more, and his total disability rating is less than 70 percent.  Therefore, his service-connected disability does not meet the percentage rating standards for schedular TDIU.  See 38 C.F.R. § 4.16(a) (2011).  Nonetheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  See also Bowling, 15 Vet. App. at 6.  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the record, the Board finds no evidence suggesting that the Veteran's case is outside the norm, requiring extraschedular consideration.  

The Veteran has complained that his PTSD symptoms prevent his from gaining and maintaining employment.  Specifically, he has reported a habit of quitting jobs.  However, the medical evidence does not support the Veteran's claim.  He has been afforded two VA psychiatric examinations that address his employability.  Both examiners found it less likely than not that the Veteran's PTSD symptoms rendered him unemployable.  Rather, as discussed above, his symptoms only resulted in mild to moderate impacts on his occupational functioning.  Further, the evidence includes information from the Veteran's most recent employer.  The employer indicated that the Veteran did not require any accommodations or miss any work due to his PTSD.  Rather, the employer indicated that the Veteran's PTSD was not even known to the employer at the time of employment.  

While the Board does not doubt that the Veteran's service-connected disability has some effect on his employability, as evidenced by his 50 percent disability rating, the weight of the evidence does not support his contention that his service-connected PTSD is of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disability is appropriately compensated by the currently assigned 50 percent disability rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that the RO's decision not to refer this issue to the Director of Compensation and Pension Service for extraschedular consideration of a TDIU was correct.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  See 38 C.F.R. § 5107(b) (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating of 50 percent for PTSD is granted during the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


